Citation Nr: 1617750	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Oakland, California, RO.  At his request, the Veteran was scheduled for a Travel Board hearing in May 2015; he failed to appear for the hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In June 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter to the RO in June 2015.  In August 2015, the record was returned to the Board.  The record does not reflect that the AOJ completed any of the June 2015 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consequently, although the Board regrets the additional delay, the case must be returned to the RO for corrective action.  

The case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of this issue, as he is currently in receipt of 100 percent disability compensation.
 
 2. If the Veteran does wish to proceed with the appeal, obtain his VA treatment records since May 2012. 
 
 3. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the severity of his service-connected diabetes mellitus.  The examiner should review the claims file and note that review in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be provided for all expressed opinions.  The examiner should specifically address: 

a) whether the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities;

b) whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or,

c) whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

